 
 
Exhibit 10.7

 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) dated this 1st day of May, 2008 is
made and entered into by and between CFS BANCORP, INC. (the “Corporation”), an
Indiana corporation, and Charles V. Cole (the “Executive”), a resident of the
State of Illinois,


WITNESSETH:


WHEREAS, the Executive is presently employed as an officer of the Corporation
and Citizens Financial Bank (the “Bank”) (together, the “Employers”);


WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business and senior management of the Employers, and the
Executive desires to continue to actively participate in the business and senior
management of the Employers;


WHEREAS, the Corporation and the Bank desire to enter into separate agreements
with the Executive with respect to his employment by each of the Employers; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify in this Agreement the
employment arrangement between the Corporation and the Executive as well as
certain restrictions, covenants, agreements and severance payments of the
Corporation and/or the Executive.


NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
herein contained, and upon the other terms and conditions hereinafter provided,
the parties hereby agree as follows:


1)  
Definitions.



The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:


a)  
Average Annual Compensation.  The Executive’s “Average Annual Compensation” for
purposes of this Agreement shall be deemed to mean the average Base Salary, cash
bonuses, vested amounts allocated to the Executive under the ESOP and the
Corporation’s vested matching contributions made to the Executive’s account
under the Corporation’s 401(k) plan for the three fiscal years preceding the
Executive’s Date of Termination.



b)  
Base Salary.  “Base Salary” shall have the meaning set forth in Section 4(a)
hereof.



c)  
Bank Agreement.  “Bank Agreement” means the employment agreement between the
Bank and the Executive dated of even date herewith.



d)  
Cause. Termination of the Executive’s employment for “Cause” shall mean
termination by the Corporation because of any of the following by the Executive:

 
 

--------------------------------------------------------------------------------



 
 
i)
any incompetence or intentional failure by the Executive in performing his
services or carrying out his duties and responsibilities under this Agreement;
or



 
ii)
any dishonesty, fraud, theft or embezzlement by the Executive; or



 
iii)
any willful misconduct or breach of fiduciary duty involving personal profit by
the Executive; or



 
iv)
any willful or knowing violation by the Executive of any law, statute, rule,
regulation or government requirement (other than traffic violations or similar
offenses) or any final cease and desist order; or



 
v)
any material and intentional noncompliance by the Executive with any provision
of any employee handbook, code of conduct or ethics, corporate governance
guidelines or any rule, policy or procedure of either of the Employers as are
currently in effect or as may hereafter be in effect from time to time; or



 
vi)
any material breach by the Executive of any provision of this Agreement; or



 
vii)
any termination of the Executive’s employment with the Bank.



e)  
Change in Control.  “Change in Control” means the occurrence of any of the
following relating to the Corporation:  (i) an event that would be required to
be reported in response to Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Securities and Exchange Act of 1934 Act, as
amended (“1934 Act”), or any successor thereto, whether or not any class of
securities of the Corporation is registered under the 1934 Act; (ii) any
“person” is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or (iii) during any period of thirty-six consecutive
months, individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period and, in such case, each new director so approved will be considered for
purposes of this section to have been a director at the beginning of such
period.



            i)
For purposes of the definition of “Change in Control,” a Person or group of
Persons does not include the CFS Bancorp, Inc. Employee Stock Ownership Plan
Trust which forms a part of the CFS Bancorp, Inc. Employee Stock Ownership Plan
(the “ESOP”), or any other employee benefit plan, subsidiary or affiliate of the
Corporation, and the outstanding shares of common stock of the Corporation, on a
fully diluted basis, include all shares owned by the ESOP, whether allocated or
unallocated to the accounts of participants thereunder.



            ii)
For purposes of this Agreement (including without limitation the definition of
“Change in Control”), the term “Person” means any natural person,
proprietorship, partnership,

 
 
2

--------------------------------------------------------------------------------



corporation, limited liability company, organization, firm, business, joint
venture, association, trust or other entity and any government agency, body or
authority.
 
f)  
Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.



g)  
Date of Termination.  “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, (ii) if the Executive’s employment is terminated for any
other reason (except in the case of death), the date on which a Notice of
Termination is given or as specified in such Notice, and (iii) if the Executive
dies during his employment hereunder, the date of his death.



h)  
Disability.  Termination by the Corporation of the Executive’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment, incapacity or condition which qualifies the Executive for disability
benefits under the applicable long-term disability plan or policy maintained by
the Employers or any subsidiary or, if no such plan or policy applies, which
would qualify the Executive for disability benefits under the Federal Social
Security System.



i)  
Good Reason.  Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive within twelve months
following a Change in Control of the Corporation based on:



            (i)
Without the Executive’s express written consent, the failure to elect or to
re-elect or to appoint or to re-appoint the Executive to the offices of
Executive Vice President and Chief Financial Officer of the Employers or a
material adverse change made by the Employers in the Executive’s functions,
duties or responsibilities as Executive Vice President and Chief Financial
Officer of the Employers as such functions, duties or responsibilities exist
immediately prior to the effective time of the Change in Control;



            (ii)
Without the Executive’s express written consent, a reduction by either of the
Employers in the Executive’s Base Salary as the same may be increased from time
to time or, except to the extent permitted by Section 4(b) hereof, a reduction
in the package of employee benefits provided to the Executive taken as a whole;



            (iii)
The principal executive office of the Bank is relocated more than 50 miles from
Munster, Indiana or, without the Executive’s express written consent, either of
the Employers require the Executive to be based anywhere other than where the
Bank’s principal executive office is located or has been relocated as provided
above, except for required travel on business of the Employers;



            (iv)
Any purported termination of the Executive’s employment for Disability or
Retirement which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (l) below; or



            (v)
The failure by the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor.

 
 
3

--------------------------------------------------------------------------------



 
 
The Executive must notify the Corporation in writing within ninety (90) days of
the initial existence of the circumstances giving rise to a termination of the
Executive’s employment hereunder for Good Reason.  The Corporation shall then
have thirty (30) days following the effectiveness of such notice during which it
may cure such circumstances and, if so cured, shall not be required to make any
severance payments pursuant to Section 6(d) hereof.



j)  
IRS. “IRS” shall mean the Internal Revenue Service.



k)  
Key Employee.  “Key Employee” means an employee who is:



i)      An officer of the Corporation having annual compensation greater than
$150,000; or


ii)     A beneficial owner of 5% or more of the outstanding securities of the
Corporation; or


                iii)
A beneficial owner 1% or more of the outstanding securities of the Corporation
and has an annual compensation greater than $150,000.



For purposes of determining who is an officer for purposes of Section 1(k)(i),
no more than 50 employees (or, if lesser, the greater of three or 10% of the
employees) shall be treated as officers, and those categories of employees
listed in Code Section 414(q)(5) shall be excluded.  The $150,000 amount in
Section 1(k)(i) shall be adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period shall be the calendar
quarter beginning July 1, 2001, and any increase under this sentence which is
not a multiple of $5,000 shall be rounded to the next lower multiple of $5,000.


l)  
Notice of Termination.  Any purported termination of the Executive’s employment
by the Corporation for any reason, including without limitation with or without
Cause or upon the occurrence of a Disability, or by the Executive for any
reason, including without limitation with or without Good Reason or upon
Retirement, shall be communicated by written “Notice of Termination” to the
other party hereto.  For purposes of this Agreement, a “Notice of Termination”
shall mean a dated notice which (i) indicates the specific termination provision
in this Agreement relied upon, (ii) sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Corporation’s termination of the Executive’s employment for Cause, which shall
be effective immediately; and (iv) is given in the manner specified in Section
11 hereof.



m)  
Retirement.  “Retirement” shall mean voluntary termination by the Executive
after the Executive attains the age 55, with at least five years of active
service.



n)  
Separation from Service.  “Separation from Service” means the date of the
Executive’s death or Retirement or the date on which the Executive otherwise
experiences a Termination of Employment with the Corporation; provided, however,
a Separation from Service does not occur if the Executive is on military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six (6) months or, if the leave is for a longer period, so long as
the Executive’s right to reemployment with the Corporation is provided either by
statute or by contract.  For purposes of this paragraph (n), a leave of absence
constitutes a

 
 
4

--------------------------------------------------------------------------------


 
bona fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for the Corporation.  If the period of
leave exceeds six (6) months and the Executive’s right to reemployment is not
provided either by statute or contract, there shall be a Separation from Service
on the first date immediately following such six-month period.  Notwithstanding
the foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months and
where such impairment causes the Executive to be unable to render the services
or carry out the duties and responsibilities set forth in this Agreement, then a
29-month period of absence may be substituted for such six-month period.  The
Executive shall incur a “Termination of Employment” when a termination of
employment is incurred under Treasury Regulation 1.409A-1(h)(ii).
 
o)  
Specified Employee.  “Specified Employee” means an employee who is a “Key
Employee” if the Corporation’s stock is publicly traded on an established
securities market.  An employee shall be a Specified Employee for the
twelve-month period beginning on the April 1st following any calendar year in
which the employee is a Key Employee.



2)  
Term of Employment.



a)  
The Corporation hereby employs the Executive as its Executive Vice President and
Chief Financial Officer, and the Executive hereby accepts such employment and
agrees to render such services to, and carry out such duties and
responsibilities for, the Corporation, on the terms and conditions set forth in
this Agreement.  The term of this Agreement shall be a period of eighteen months
commencing as of the date hereof (the “Commencement Date”), subject to earlier
termination as provided herein.  Beginning on the day following the Commencement
Date, and on each day thereafter, the term of this Agreement shall be extended
for a period of one day in addition to the then-remaining term, provided that
the Corporation has not given notice to the Executive in writing at least sixty
(60) days prior to such day that the term of this Agreement shall not be
extended further.  Reference herein to the term of this Agreement shall refer to
both such initial term and any extended terms.  As part of the review by the
Board of Directors of the Corporation on at least an annual basis whether to
permit extensions of the term of this Agreement, the Board of Directors shall
consider all relevant factors, including without limitation the Executive’s
performance hereunder and the input of the President of the Corporation, and
shall determine whether to provide notice to the Executive that the term of this
Agreement shall not be further extended.



b)  
During the term of this Agreement, the Executive shall render such executive
services and carry out such duties and responsibilities consistent with his
titles and as may be assigned to him from time to time by the President of the
Corporation.



The Executive further agrees to serve without additional compensation (except as
set forth in the Bank Agreement) as an officer and/or director of any of the
Corporation’s or the Bank’s subsidiaries and agrees that any amounts received
from such subsidiaries may be offset against the amounts due hereunder.  In
addition, it is agreed that the Corporation may assign the Executive to one of
its subsidiaries for payroll purposes.


3)  
Loyalty, Confidentiality and Non-Competition.

 
 
5

--------------------------------------------------------------------------------


 
 
a)  
The Executive shall devote his full time and attention and his best efforts to
the performance of his duties and responsibilities under this Agreement.  During
the term of this Agreement, the Executive shall not, at any time or place,
either directly or indirectly, engage in any business or activity in competition
with the business, affairs or interests of the Corporation or any of its
subsidiaries or affiliates or be a director, officer, employee or consultant to
any bank holding company, savings and loan holding company, bank, savings and
loan association, credit union, thrift, savings bank, financial services
provider or similar institution, wherever located.



b)  
For a period of eighteen months from the Date of Termination relating to a
termination by the Corporation of the Executive’s employment hereunder for Cause
or a Disability or a termination by the Executive of his employment hereunder
upon Retirement or without Good Reason, the Executive shall not, at any time or
place, either directly or indirectly engage in any business or activity in
competition with the business, affairs or interests of the Corporation or any of
its subsidiaries or affiliates or be a director, officer, employee or consultant
to any bank holding company, savings and loan holding company, bank, savings and
loan association, credit union, thrift, savings bank, financial services
provider or similar institution within a fifty (50) mile radius from any present
or future office of either of the Employers or any of their subsidiaries or
affiliates.



c)  
For purposes of this Agreement, directly or indirectly engaging in any business
or activity in competition with the business, affairs or interests of the
Corporation or any of its subsidiaries or affiliates includes, but is not
limited to, serving or acting as an owner, partner, member, agent, beneficiary,
employee, officer, director or consultant of any Person engaged in any banking,
lending, financial services or other business, operation or activity in which
the Corporation or any of its subsidiaries or affiliates is engaged or is
actively developing or pursuing on the Date of Termination; except that nothing
herein contained shall be deemed to prevent or limit the right of the Executive
to invest any of his funds in the capital stock or other securities of any such
Person whose stock or securities are publicly owned or are regularly traded on
any national exchange so long as the Executive is not the beneficial owner of
more than 1% of the outstanding capital stock or securities of such Person, nor
shall anything herein contained be deemed to prevent or limit the right of the
Executive to invest any of his funds in real estate.



d)  
All information relating to business of the Employers or any of their
subsidiaries or affiliates including, but not limited to, that business obtained
or serviced by the Executive, all customer lists, customer information, contact
lists, asset, liability, loan, deposit and investment information, financial
records or information, instruments, documents, papers, and other material used
in connection with, and all trade secrets, estimates, projections, goals,
strategies, techniques relating to, such business, shall be the exclusive
property of the Employers or the subsidiary or affiliate.  The Executive shall
maintain the confidentiality of all such information and material that is
confidential, proprietary or not publicly available (other than through a breach
of this Agreement by the Executive or any other impermissible disclosure); none
of it shall be copied, reproduced, duplicated or disclosed without the express
written permission of the Employers (other than in connection with the
performance of the Executive’s services hereunder), and the Executive shall
return all such information and materials to the Employers upon their request or
upon termination of employment.  The Executive also agrees that he shall not
utilize such information or materials, either directly or

 
 
6

--------------------------------------------------------------------------------


 
indirectly, for any purposes except rendering his services and carrying out his
duties and responsibilities hereunder and in furtherance of the Employers’
business, unless otherwise expressly authorized by the Employers in writing in
advance.
 
e)  
The Executive agrees that, during his employment, and for a period of eighteen
months following the Date of Termination of the Executive’s employment hereunder
for Cause, without Good Reason, upon Retirement or upon the occurrence of a
Disability, the Executive:



            i)
shall not solicit any of the Employers’ past or current customers or clients for
the benefit of anyone other than the Employers or their subsidiaries or
affiliates;



            ii)
shall not divulge the names of any of the Employers’ past or then current
customers to any other Person; and



            iii)
shall not, either directly or indirectly, induce or solicit any person to leave
the employ of either of the Employers.



f)  
The provisions of Sections 3(b), 3(c) and 3(e) hereof shall be construed
independent of any other provision of this Agreement and shall survive any
termination of this Agreement.  The existence of any claim or cause of action of
the Executive against the Corporation, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Corporation
of Sections 3(b), 3(c) and 3(e) hereof.



g)  
The restrictions and covenants contained in this Section shall be deemed not to
run during all periods of noncompliance, the intention of the parties hereto
being to have such restrictions and covenants apply during the full periods
specified herein.  The Corporation and the Executive understand, acknowledge and
agree that the restrictions and covenants contained in this Section are
reasonable in view of the Executive’s position at the Corporation, the
competitive and confidential nature of the information of which the Executive
has or will have knowledge and the competitive and the nature of the business in
which the Corporation and its subsidiaries and affiliates are or may be engaged.



4)  
Compensation and Benefits.



a)  
The Employers shall collectively compensate and pay the Executive for his
services during the term of this Agreement at an aggregate minimum base salary
of $186,000 per year (“Base Salary”), which may be increased from time to time
in such amounts as may be determined by the Boards of Directors of the Employers
and may not be decreased without the Executive’s express written consent.  In
addition to his Base Salary, the Executive shall be entitled to receive during
the term of this Agreement such bonus payments as may be determined by the
President of the Corporation.



b)  
During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension, retirement, profit
sharing, equity based compensation, employee stock ownership or other similar
plans made available to employees and executives of the Employers, to the extent
commensurate with his position with the Employers, in accordance with the terms
of the applicable plans and as fixed by the Boards of Directors of the
Employers.

 
 
7

--------------------------------------------------------------------------------


 
The Corporation shall not make any changes in such plans which would adversely
affect the Executive’s rights or benefits thereunder, unless such change is
applicable to all executive officers of the Corporation and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the
Corporation.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Executive’s Base Salary.  Notwithstanding the foregoing or anything
in this Agreement to the contrary, the Executive understands, acknowledges and
agrees that the Employers may from time to time, in their sole discretion,
amend, modify, replace, freeze, suspend or terminate any or all of the incentive
compensation, pension or other retirement, profit sharing, equity based
compensation, employee stock ownership, perquisite or other plans, benefits and
privileges given to employees and executives of the Employers, as well as any
other rules, policies or procedures applicable to executives of the Employers,
but only so long as any such actions apply to all executive officers of the
Corporation and do not result in a proportionately greater adverse change in the
rights of or benefits to the Executive as compared with any other executive
officer of the Corporation.
 
c)  
During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers.  The Executive shall not be
entitled to receive any additional compensation from the Employers for failure
to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
President of the Corporation.



d)  
In the event the Executive’s employment is terminated due to Disability,
Retirement or death, and provided the Executive is not otherwise receiving
substantially similar benefits from another employer, consultant or otherwise,
the Employers shall provide, at their cost and for the remaining term of this
Agreement, all existing life and medical insurance coverage for the Executive
(other than in the case of death) and his spouse at substantially similar levels
of coverage and benefits as the Employers provide at such time for their then
existing senior executives.



e)  
The Executive’s Base Salary, compensation, benefits and expenses shall be paid
by and allocated between the Corporation and the Bank in the same proportion as
the time and services actually expended by the Executive on behalf of each
respective Employer.



f)  
During the term of this Agreement, the Employers shall provide suitable office
space, desk, chairs, filing cabinets, telephones and other usual and customary
office furniture, fixtures and equipment adequate for the performance of the
duties and responsibilities assigned to the Executive hereunder.



g)  
During the term of this Agreement, the Employers shall provide to Executive the
use of an automobile of Executive’s choice with an average annual lease cost not
to exceed $10,000 per year.  The Employers agree to replace the automobile with
a new one at Executive’s request no more often than once every two
years.  Either of the Employers shall pay all automobile operating expenses
incurred by the Executive in the performance of Executive’s duties
hereunder.  Either of the Employers shall procure and maintain in force an
automobile

 
 
8

--------------------------------------------------------------------------------


 
liability policy for the automobile with coverage, including Executive, in the
minimum amount of $1,000,000 combined single limit on bodily injury and property
damage.
 
h)  
During the term of this Agreement, the Employers shall provide to the Executive,
at the Employer’s cost, all perquisites which all other senior executives of the
Corporation are generally entitled to receive; provided, however, that the
Executive understands and agrees that the Chief Executive Officer of the
Corporation may receive perquisites that are different from those provided to
the Executive or other senior executives of the Corporation.



5)  
Expenses.  The Employers shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of
or in connection with the business of the Employers, including, but not by way
of limitation, travel expenses and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling or otherwise),
subject to such reasonable documentation and other limitations and requirements
as may be established by the Boards of Directors of the Employers.  If such
expenses are paid in the first instance by the Executive, the Employers shall
reimburse the Executive therefor.  Any such reimbursement of expenses provided
in this Section 5 shall be made no later than December 31 of the year following
the year in which the expense was incurred.



6)  
Termination.



a)  
The Corporation shall have the right at any time, upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation termination with or without Cause, upon a
Disability or the election of the Corporation not to extend the term of this
Agreement.  The Executive shall have the right at any time, upon prior Notice of
Termination, to terminate his employment hereunder for any reason, including
without limitation with or without Good Reason or upon Retirement.



b)  
In the event that (i) the Executive’s employment hereunder is terminated by the
Corporation for Cause or upon the election of the Corporation not to extend the
term of this Agreement or (ii) the Executive terminates his employment hereunder
without Good Reason, the Executive shall in each such case have no right
pursuant to this Agreement to any severance payments, compensation or other
benefits for any period after the applicable Date of Termination.



c)  
In the event that the Executive’s employment hereunder is terminated as a result
of a Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
severance payments, compensation or other benefits for any period after the
applicable Date of Termination, except as provided for in Section 4(d) hereof.



d)  
In the event that (i) the Executive’s employment hereunder is terminated by the
Corporation without Cause or (ii) the Executive’s employment hereunder is
terminated by the Executive (y) due to a material breach of this Agreement by
the Corporation, which breach has not been cured within fifteen (15) days after
a written notice of non-compliance has been given by the Executive to the
Employers, or (z) for Good Reason, then the Corporation shall so long as the
Executive does not breach this Agreement following the Date of Termination:

 
 
9

--------------------------------------------------------------------------------



 
i)  
pay to the Executive, a cash severance amount equal to 150% of that portion of
the Executive’s Average Annual Compensation paid by the Corporation, in
two equal installments, with the first installment to be paid on the first
business day of the month following the Executive’s Date of Termination and the
second installment to be paid on the first anniversary of the Date of
Termination; and



ii)  
maintain and provide for a period ending at the earlier of (A) the expiration of
the remaining term of employment pursuant hereto prior to the Notice of
Termination or (B) the date of the Executive’s employment by or affiliation with
another employer, consultant or Person (provided that the Executive is entitled
under the terms of such employment or affiliation to benefits substantially
similar to those described in this subparagraph, at the same or lesser cost to
the Executive as under the Corporation’s plans, programs and arrangements on the
Date of Termination), the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other welfare benefit plans, programs and arrangements offered by the
Corporation in which the Executive was entitled to participate immediately prior
to the Date of Termination (and excluding (x) Base Salary, bonuses and other
items of compensation included in Average Annual Compensation, (y) incentive
compensation, pension or other retirement, profit sharing, equity based
compensation, employee stock ownership or other similar plans, programs or
arrangements of the Corporation, and (z) perquisites and any vehicle provided by
the Corporation), provided that in the event that the Executive’s participation
in any such plan, program or arrangement as provided in this subparagraph is
barred, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced, the Corporation
shall arrange to provide the Executive with benefits substantially similar to
those which the Executive was entitled to receive under such plans, programs and
arrangements immediately prior to the Date of Termination.



e)  
If at the time of the Executive’s Separation from Service, for any reason other
than death, the Executive meets the definition of a Specified Employee, payment
of all amounts under subsections 6(d)(i), 6(d)(ii) and 7(a) shall be suspended
for six (6) months following the Executive’s Separation from Service.  In such
event, the first installment shall be paid on the first day following the end of
the six-month suspension period.  The second installment shall be paid no later
than January 15th of the calendar year following the year in which the first
installment was paid.  If the Executive incurs a Separation from Service due to
death, regardless of whether the Executive meets the definition of a Specified
Employee, payment of his benefit shall not be suspended; provided, however, that
the six-month suspension period shall not apply to the provision of any group
insurance, life insurance, health and accident insurance or disability insurance
under subsection 6(d)(ii).



f)  
Upon any termination of the Executive’s employment hereunder, the Executive
covenants and agrees (i) to return promptly to the Corporation, at the
Corporation’s headquarters, all confidential information or materials that are
still in the Executive’s possession or control on his last day of employment
with the Corporation or the location of which the Employee knows (including, but
not limited to, any confidential information or materials contained on the
Executive’s personal data assistant or personal or home computer), and (ii) to
return promptly to the Corporation, at the Corporation’s headquarters, all
vehicles, equipment, computers, credit cards, keys, access cards, passwords and
other property of the Corporation that are still in the Executive’s possession
or control on his last day of employment or the

 
 
10

--------------------------------------------------------------------------------


 
location of which the Employee knows, and to cease using any of the foregoing on
and after his last day of employment.
 
7)  
Payment of Additional Benefits under Certain Circumstances.



a)  
If the payments and benefits pursuant to Section 6 hereof, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Employers (including, without limitation, the payments and
benefits which the Executive would have the right to receive from the Bank
pursuant to Section 6 of the Bank Agreement, before giving effect to any
reduction in such amounts pursuant to Section 7 of the Bank Agreement), would
constitute a “parachute payment” as defined in Section 280G(b)(2) of the Code
(the “Initial Parachute Payment,” which includes the amounts paid pursuant to
clause (i) below), then the Corporation shall pay to the Executive, a cash
amount in two equal installments, with the first installment to be paid on the
first business day of the month following the Date of Termination and the second
installment to be paid on the first anniversary of the Date of Termination.  The
cash amount shall be equal to the sum of the following:



            i)
the amount by which the payments and benefits that would have otherwise been
paid by the Bank to the Executive pursuant to Section 6 of the Bank Agreement
are reduced by the provisions of Section 7 of the Bank Agreement;



            ii)
twenty percent (or such other percentage equal to the tax rate imposed by
Section 4999 of the Code) of the amount by which the Initial Parachute Payment
exceeds the Executive’s “base amount” from the Employers, as defined in
Section 280G(b)(3) of the Code, with the difference between the Initial
Parachute Payment and the Executive’s base amount being hereinafter referred to
as the “Initial Excess Parachute Payment”; and



            iii)
such additional amount (tax allowance) as may be necessary to compensate the
Executive for the payment by the Executive of state and federal income and
excise taxes on the payment provided under clause (ii) above and on any payments
under this clause (iii).  In computing such tax allowance, the payment to be
made under clause (ii) above shall be multiplied by the “gross up percentage”
(“GUP”).  The GUP shall be determined as follows:



GUP = Tax Rate / 1 – Tax Rate


iv)  
Tax Rate



The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to the Executive in the year in which the
payment under clause (ii) above is made.


v)  
Notwithstanding the foregoing, if it shall subsequently be determined in a final
judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Corporation’s independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Corporation or the Corporation must pay to the
Executive in

 
 
11

--------------------------------------------------------------------------------



order to put the Executive (or the Corporation, as the case may be) in the same
position the Executive (or the Corporation, as the case may be) would have been
if the Initial Excess Parachute Payment had been equal to the Determinative
Excess Parachute Payment.  In determining the Adjustment Amount, the independent
tax counsel or accountants shall take into account any and all taxes (including
any penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive’s benefit.  As soon as practicable after the
Adjustment Amount has been so determined, the Corporation shall pay the
Adjustment Amount to the Executive or the Executive shall repay the Adjustment
Amount to the Corporation, as the case may be.
 
b)  
In each calendar year that the Executive receives payments of benefits under
this Section 7, the Executive shall report on his state and federal income tax
returns such information as is consistent with the determination made by the
independent tax counsel or accountants of the Corporation as described
above.  The Corporation shall indemnify and hold the Executive harmless from any
and all losses, costs and expenses (including without limitation, reasonable
attorneys’ fees, interest, fines and penalties) which the Executive incurs as a
result of so reporting such information.  The Executive shall promptly notify
the Corporation in writing whenever the Executive receives notice of the
institution of a judicial or administrative proceeding, formal or informal, in
which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section 7 is being reviewed or is in dispute.  The
Corporation shall assume control, at its expense, over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for the Executive to resolve any such proceeding with respect to
any matter unrelated to amounts paid or payable pursuant to this Section) and
the Executive shall cooperate fully with the Corporation in any such
proceeding.  The Executive shall not enter into any compromise or settlement or
otherwise prejudice any rights the Corporation may have in connection therewith
without the prior consent of the Corporation.



8)  
Mitigation; Exclusivity of Benefits.



a)  
The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise so
long as the Executive has not breached this Agreement.  In the event of any
breach of this Agreement by the Executive following the Date of Termination, the
Executive shall immediately repay to the Corporation all severance payments paid
to him under Section 6 hereof and all amounts paid to him under Section 7
hereof, plus interest at the rate of 10% per annum from the date of such breach
until all such severance payments and other amounts have been repaid in full to
the Corporation.



b)  
The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.



9)  
Withholding.  All payments required to be made by the Corporation hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to taxes and other payroll deductions as the Corporation may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 
 
12

--------------------------------------------------------------------------------



 
10)  
Assignability.  The Corporation may, without the consent of the Executive,
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any corporation, bank or other Person with or into which the
Corporation may hereafter merge or consolidate or to which the Corporation may
transfer all or substantially all of its assets, if in any such case such
corporation, bank or other Person shall by operation of law or expressly in
writing assume all obligations of the Corporation hereunder as fully as if it
had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.



11)  
Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand; (ii) sent by certified
United States Mail, return receipt requested, first class postage pre-paid;
(iii) sent by overnight delivery service; or (iv) sent by facsimile transmission
if such fax is confirmed immediately thereafter by also mailing a copy of such
notice or other communication by regular (not certified or registered) United
States Mail, first class postage pre-paid, as follows:



a)  
To the Corporation:      CFS Bancorp, Inc.

      Attention: Chairman of the Board
707 Ridge Road
Munster, Indiana  46321
Facsimile: (219) 836-2950


b)  
To the Bank:                Citizens Financial Bank

      Attention: Chairman of the Board
707 Ridge Road
Munster, Indiana  46321
Facsimile: (219) 836-2950


c)  
To the Executive:          Charles V. Cole

      Frankfort, Illinois


 
or to such other address or facsimile number as either party hereto may have
furnished to the other in writing in accordance herewith.  The Executive shall
promptly provide any changes to his address, telephone number and facsimile
number to the Corporation.



 
All such notices and other communications shall be effective (i) if delivered by
hand, when delivered; (ii) if sent by mail in the manner provided herein, two
(2) business days after deposit with the United States Postal Service; (iii) if
sent by overnight delivery service, on the next business day after deposit with
such service; or (iv) if sent by facsimile transmission, on the date indicated
on the fax confirmation page if such fax also is confirmed by regular (not
certified or registered) United States mail.



12)  
Amendment; Waiver.  No provisions of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board

 
 
13

--------------------------------------------------------------------------------


 
of Directors of the Corporation to sign on its behalf.  No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  The failure or delay of either
party at any time to insist upon the strict performance of any provision of this
Agreement or to enforce its or his rights or remedies under this Agreement shall
not be construed as a waiver or relinquishment of the right to insist upon
strict performance of such provision, or to pursue any of its rights or remedies
for any breach hereof, at a future time.
 
13)  
Governing Law; Venue.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Indiana.  Any claim, demand or action relating to this Agreement shall be
brought only in a state court located in Porter County, Indiana.  In connection
with the foregoing, the parties hereto irrevocably consent to the jurisdiction
and venue of such court and expressly waive any claims, defenses or objections
of lack of jurisdiction of or proper or preferred venue by such court.



14)  
Nature of Obligations.  Nothing contained herein shall create or require the
Corporation to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Corporation hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.



15)  
Headings.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.



16)  
Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect; provided, however, if
any provision of Sections 3(b), 3(c) and 3(e) of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable because of
the provision’s scope, duration, geographic restriction or other factor, then
such provision shall be considered divisible and the court making such
determination shall have the power to reduce or limit (but not increase or make
greater) such scope, duration, geographic restriction or other factor or to
reform (but not increase or make greater) such provision to make it enforceable
to the maximum extent permitted by law, and such provision shall then be
enforceable against the appropriate party hereto in its reformed, reduced or
limited form.



17)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.



18)  
Regulatory Prohibition.  Notwithstanding any other provision of this Agreement
to the contrary, any payments made to the Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.  In the event
of the Executive’s termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Executive remains in the employ of the
Corporation following such termination.  Furthermore, following such termination
for Cause, the Executive shall not, directly or indirectly, influence or
participate in the affairs or the operations of the Bank.

 
 
14

--------------------------------------------------------------------------------



 
19)  
Payment of Costs and Legal Fees and Reinstatement of Benefits.  In the event any
dispute or controversy arising under or in connection with the Executive’s
termination is resolved in favor of the Executive, whether by judgment,
arbitration or settlement, the Executive shall be entitled to the payment of
(a) all legal fees incurred by the Executive in resolving such dispute or
controversy, and (b) any back-pay, including Base Salary, bonuses and any other
cash compensation, employee benefits and any compensation and benefits due but
not otherwise paid to the Executive under this Agreement.



20)  
Indemnification.  The Corporation shall provide the Executive (including his
heirs, executors and administrators) with coverage under a standard directors’
and officers’ liability insurance policy at its expense, or in lieu thereof,
shall indemnify the Executive (and his heirs, executors and administrators) to
the fullest extent permitted under Indiana law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Corporation (whether or not he continues to be
a director or officer at the time of incurring such expenses or
liabilities).  Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements.



21)  
Entire Agreement.  This Agreement embodies the entire agreement between the
Corporation and the Executive with respect to the matters agreed to herein.  All
prior agreements between the Corporation and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.  Notwithstanding the foregoing, nothing contained in this Agreement
shall affect the Bank Agreement, which is being executed contemporaneously
herewith.



22)  
Construction.  This Agreement shall be deemed to have been drafted by both
parties hereto.  This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, any party.



23)  
Recitals.  The recitals or “Whereas” clauses contained on page 1 of this
Agreement are expressly incorporated into and made a part of this Agreement.



24)  
Non-disparagement.  During the Executive’s employment with the Corporation and
following any termination of the Executive’s employment with the Corporation,
the Executive shall not publicly disparage or make or publish any negative
statements or comments about the Corporation, any of the Corporation’s
subsidiaries or affiliates or any of their respective products, services,
directors, officers or employees.  During the Executive’s employment with the
Corporation and following any termination of the Executive’s employment with the
Corporation, and subject to applicable law, no executive officer of the
Corporation or member of the Corporation’s Board of Directors shall publicly
disparage or make or publish any negative statements or comments about the
Executive.



25)  
Cooperation.  For a period of five (5) years following any termination of the
Executive’s employment with the Corporation and upon the request of the
Corporation or any of its subsidiaries or affiliates, the Executive shall
reasonably cooperate, assist and make himself available (for testimony or
otherwise) at appropriate times and places as reasonably determined by the
Corporation or any of its subsidiaries or affiliates in connection with any
claim, demand, action, suit, proceeding, discovery, examination, investigation
or litigation by, against or affecting the Corporation or any of its
subsidiaries or affiliates.  In connection with the foregoing,

 
 
15

--------------------------------------------------------------------------------


 
the Corporation shall pay the Executive a fee of $1,000 for each day that the
Corporation or any subsidiary or affiliate of the Corporation requests the
Executive to cooperate, assist or make himself available, and shall also
reimburse the Executive for his reasonable out-of-pocket travel expenses that
are approved in advance by the Chairman of the Corporation; provided, however,
that the Corporation shall not pay such fee or reimburse for such expenses in
connection with any claim, demand, action, suit or proceeding relating to this
Agreement.

26)  
Certain Remedies.  The Executive agrees that the Corporation will suffer
irreparable damage and injury and will not have an adequate remedy at law in the
event of any actual, threatened or attempted breach by the Executive of any
provision of Section 3.  Accordingly, in the event of a breach or a threatened
or attempted breach by the Executive of any provision of Section 3, in addition
to all other remedies to which the Corporation is entitled at law, in equity or
otherwise, the Corporation shall be entitled to a temporary restraining order, a
permanent injunction and/or a decree of specific performance of any provision of
Section 3.  The parties agree that a bond posted by the Corporation in the
amount of One Thousand Dollars ($1,000) shall be adequate and appropriate in
connection with such restraining order or injunction and that actual damages
need not be proved by the Corporation prior to it being entitled to obtain such
restraining order, injunction or specific performance.  The foregoing remedies
shall not be deemed to be the exclusive rights or remedies of the Corporation
for any breach of or noncompliance with this Agreement by the Executive but
shall be in addition to all other rights and remedies available to the
Corporation at law, in equity or otherwise.





IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.




_/s/ Charles V. Cole ____________
 Charles V. Cole




Attest:                                                                          
  CFS BANCORP, INC.






By: /s/ Monica F.
Sullivan                                                By:_/s/ Thomas F.
Prisby_________
           Thomas F. Prisby
Corporate
Secretary                                                             Chairman
of the Board
 (Name and Title)








KD_IM-1325990_3.DOC




 
 

--------------------------------------------------------------------------------

 

